DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
2.	This instant Office Action is in response to Original Filing on 12/13/2019.
3.	Claims 1-20 are pending and subject to election/restriction requirement.
Election/Restrictions
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group
Claims
Drawn to:
CPC (search area)
1  (I) 
1-18
A method of a first user equipment (UE) configured to perform one or more sidelink transmissions on a plurality of carriers, the method comprising:
transmitting a first message, indicative of one or more candidate carriers of the plurality of carriers, to a second UE; allocation of resource for with sidelink transmission and determining maximum number of carriers that the can be used
H04W72/10
H04W76/27
H04L1/1819
H04L5/0055
H04W72/0446
H04W72/0453
2  (II) 
19-20
A method of a first user equipment (UE), the method comprising: determining to transmit a first Physical Sidelink Feedback Channel (PSFCH) and a second PSFCH in a slot, 
responsive to being unable to transmit the first PSFCH with a first derived power and the second PSFCH with a second derived power in the slot, performing power scaling on at least one of the first PSFCH or the second PSFCH based upon at least one of priorities or priority values associated with the first sidelink data transmission 

H04W52/146
H04L1/1854
H04W52/367




5.	Inventions I and II are distinct from each other because each group does not need the other group to function (See MPEP § 806.05(f)). 
Regarding Invention/Group I, the method as claimed relates to the apparatus or UE (user equipment) performing sidelink transmission with other apparatuses on carriers, allocation of resource for sidelink transmission, and determining maximum number of carriers that can be used for transmission.
Regarding Invention/Group II, the method as claimed relates to the apparatus or UE (user equipment) transmitting feedback channels such as sidelink feedback channels and using derived power in performing power scaling on feedback channels based on priority values. 
 In summary, when comparing the different groups listed above there are multiple inventions being claimed and the dependent claims in each group are different as well or there are no linking claims from each group. It is so because Group 1 relates to method of allocation of carriers and resources for sidelink communication while Group 2 relates to sending feedback channels, deriving power, power scaling, and transmission power relating to power control. Therefore, these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.


6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reason(s) apply:
(a)    the inventions require a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d)    the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
7. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


April 16, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477